EXHIBIT 10.1b Exhibits and Disclosure Letters to the Asset Purchase Agreement, dated as of December 6, 2002 by and among Energetic Systems Inc. LLC, UTeC Corporation, LLC, SEC Investment Corp. LLC, DetaCorp Inc. LLC, Energetic Properties, LLC, Slurry Explosive Corporation, Universal Tech Corporation, El Dorado Chemical Company, LSB Chemical Corp., LSB Industries, Inc. and Slurry Explosive Manufacturing Corporation, LLC, which Asset Purchase Agreement the Company filed as Exhibit 2.1 to the Company's Form 8-K, dated December 12, 2002. EXHIBITS TO ASSET PURCHASE AGREEMENT Exhibit Allocation of Assets Among the Buyers Exhibit 2.1(d)Accounts Receivable Exhibit 2.2(n) Excluded Seller Contracts Exhibit 2.2(o) Excluded Property and Assets Exhibit Prepaid Lease Obligations Exhibit 2.4(a) Allocation of Responsibility for the Assumed Liabilities Among the Buyers Exhibit 2.7(a)(i) Bill of Sale Exhibit 2.7(a)(ii) Assignment and Assumption Agreement Exhibit 2.7(a)(iv) Assignment of Marks, Patents and Copyrights Exhibit 2.7(a)(vi) Noncompetition Agreements Exhibit 2.7(a)(vii) Escrow Agreement Exhibit 2.7(a)(xi) Transitional Services Agreement Exhibit 2.7(a)(xii) Use and License Agreement Exhibit Inventory Adjustment Amount Calculation Exhibit (intentionally left blank) Exhibit Material Consents Exhibit 7.4(a) Legal Opinion - Sellers Exhibit Assignment and Assumption of Lease Agreement Exhibit Orica Noncompetition Agreement Exhibit Key Employees Exhibit Environmental Questionnaire Exhibit Consents Exhibit Legal Opinion - Buyers DISCLOSURE LETTERS TO ASSET PURCHASE AGREEMENT Part 2.1(b) Tangible Personal Property Part 2.1(k) Indemnification Rights Relating to Assets/Assumed Liabilities Part Sellers' Jurisdiction of Incorporation/Qualification to Do Business Part 3.2(b) Adverse Effects of Execution of Agreement by Sellers Part 3.2(c) Required Notices and Consents Part Description of Owned Real Property Part Description of Leased Real Property Part 3.8(a) Real Estate Encumbrances and Permitted Real Estate Encumbrances Part 3.8(b) Non-Real Estate Encumbrances and Permitted Non-Real Estate Encumbrances Part 3.9(a) Encroachments Part 3.9(b) Tangible Personal Property Not in Possession of Sellers Part Accounts Receivable as of Interim Balance Sheet Date Part 3.15(a) Employee Plans Part 3.16(a) Exceptions to Compliance with Legal Requirements Part 3.16(b) Governmental Authorizations; Exceptions to Compliance Part 3.17(a) Legal Proceedings Part 3.17(b) Orders Part 3.19(a) Seller Contracts Part 3.19(c) Exceptions to Compliance with Seller Contracts Part 3.20(a) Insurance Policies Part 3.20(b)
